        Case 5:21-cv-00194-JGB-SP Document 53 Filed 02/17/21 Page 1 of 3 Page ID #:350

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                    Central District
                                                __________  District of
                                                                     of California
                                                                        __________

                                                                )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 5:21-cv-00194-KK
                                                                )
                                                                )
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:     2/17/21                                                          D.TAYLOR
                                                                                     Signature of Clerk or Deputy Clerk
         Case 5:21-cv-00194-JGB-SP Document 53 Filed 02/17/21 Page 2 of 3 Page ID #:351

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                  , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Case 5:21-cv-00194-JGB-SP Document 53 Filed 02/17/21 Page 3 of 3 Page ID #:352



 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA

11   C.B., by and through his guardians ad       Case No. 5-21-cv-00194
12
     litem W.B. and B.T.,

13               Plaintiffs,
14   v.
15   MORENO VALLEY UNIFIED
16   SCHOOL DISTRICT; MARTINREX
     KEDZIORA, in his official capacity as
17
     Moreno Valley Unified School District
18   Superintendent; DARRYL SCOTT;
     SCOTT WALKER; DEMETRIUS
19
     OWENS; MANUEL ARELLANO;
20   COUNTY OF RIVERSIDE;
     RIVERSIDE COUNTY SHERIFF’S
21
     DEPARTMENT; CHAD BIANCO, in
22   his official capacity as Riverside County
     Sheriff; DEPUTY SHERIFF NORMA
23
     LOZA; and DOES 1-10.
24
                 Defendants.
25

26

27

28
